DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 and Species 4 (claims in the reply filed on 12/11/20 is acknowledged.  The traversal is on the ground(s) that “the subject matter of all claims 1-29 and all species is sufficiently related that a thorough search for the subject matter of any one Group of claims or species would encompass a search for the subject matter of the remaining claims and species. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden”.  The argument is found persuasive and therefore the restriction requirement is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/755648. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 of copending Application contain limitations that read on every limitation recited in claims 1-33 of the instant application either directly or merely a matter of simple modification involves only routine skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-10, 15, 17, 19-27 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choong et al. (US 20180192520, hereafter Choong).
Regarding claim 1, Choong, as shown in figures 2-10, discloses a wiring board, comprising:
a substrate (elastomer 307 of lower side 331, figs. 6-9) that is stretchable and that at least has a wiring region (between pads 315a and 315b);
wiring (trace 304 along with PCB 301) at least positioned in the wiring region on a first surface side (upper site) of the substrate, the wiring having a meandering shape section that includes peaks and valleys aligned along a first direction that is one of planar directions of the first surface of the substrate;  and
a stretching control mechanism (305, 309, 305a-b, 321a-b) that controls extension and contraction of the substrate, wherein the stretching control mechanism at least includes stretching control parts (305 and 309 at wiring section; 305a-b and 321a-b at components 302; figs. 9-10) and that are positioned in the wiring region of the substrate and that are aligned along the first direction. 
Regarding claim 9, Choong discloses the wiring board according to claim 1, wherein the stretching control parts positioned in the wiring region are aligned with a periodicity corresponding to the periodicity of the meandering shape section. 
 Regarding claim 10, Choong discloses the wiring board according to claim 9, wherein, when the average value of intervals between the peaks of the meandering 
Regarding claim 15, Choong discloses the wiring board according to claim 1, wherein the stretching control part positioned in the wiring region includes a first section (305) and a second section (309) having a higher deformability than the first section (309 is partially anchored stretchable segments; par. 53, fig. 5A-5B). 
Regarding claim 17, Choong discloses the wiring board according to claim 15, wherein the elastic modulus of the second section of the stretching control part positioned in the wiring region is smaller than the elastic modulus of the first section of the stretching control part positioned in the wiring region (since 309 is partially anchored stretchable segments comparing to 305).
Regarding claim 19, Choong discloses the wiring board according to claim 15, wherein at least two of the second  stretching control (305, 309; figs. 5A and 9) in the wiring region are positioned in a range of one period of the meandering shape section and are in contact with each other.  None of the reference art of record discloses or renders obvious such a combination.
 Regarding claim 20, Choong discloses the wiring board according to claim 1, wherein the stretching control part of the stretching control mechanism in the wiring region is positioned on the wiring or on the first surface of the substrate.
claim 21, Choong discloses the wiring board according to claim 1, wherein the stretching control part (305) of the stretching control mechanism in the wiring region is positioned between the wiring and the substrate (307).
Regarding claim 22, Choong discloses the wiring board according to claim 1, wherein the stretching control part (305, figs. 7-10) of the stretching control mechanism in the wiring region is embedded inside the substrate (307).
Regarding claim 23, Choong discloses the wiring board according to claim 1, wherein the stretching control part (305, 309) of the stretching control mechanism in the wiring region is positioned on a second surface side (a second surface of PCB 301) on the opposite side of the first surface of the substrate (PCB faces the first side of the substrate).
Regarding claim 24, Choong discloses the wiring board according to claim 1, further comprising: a support substrate (the PCB 301) that is positioned between the wiring and the first surface of the substrate (307), that inherently has an elastic modulus greater than the elastic modulus of the substrate (since the substrate 307 is stretchable while PCB 301 is not), and that supports the wiring.
Regarding claim 25, Choong discloses the wiring board according to claim 1, wherein the substrate further has a component region (at 315a/b) that is adjacent to the wiring region and on that an electronic component (302) inherently having an electrode is mounted.
Regarding claim 26, Choong discloses the wiring board according to claim 25, wherein the wiring board further comprises the electronic component (302) positioned in the component region (at 315) on the first surface side of the substrate and inherently 
Regarding claim 27, Choong discloses the wiring board according to claim 25, wherein the component region of the substrate includes a component-fixing region (for mounting component 302) overlapping an electronic component (302) mounted on the wiring board when viewed along the normal direction of the first surface of the substrate and a component-surrounding region (region of 315) positioned around the component-fixing region; and wherein the stretching control mechanism further includes a stretching control part (315) that is positioned in the component-surrounding region and that spreads to the border between the component-surrounding region and the component-fixing region.
Regarding claim 29, Choong, as shown in figures 3-10, discloses a method for manufacturing a wiring board, the method comprising:
a first step of applying tensile stress to a substrate (pre-strained elastomer 307a, fig. 6) so as to extend the substrate, the substrate being stretchable and at least having a wiring region (regions having 305, fig. 6);
a second step of providing wiring in the wiring region (fig. 7), on a first surface side of the substrate which is in the extended state;  and
a third step of removing the tensile stress from the substrate (figs. 8-9, wherein, after the tensile stress has been removed from the substrate, the wiring has a meandering shape section that includes pluralities of peaks and valleys aligned along a first direction that is one of planar directions of the first surface of the substrate (fig. 9-10), 
discussed in claim 1 above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 16, 18, 28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Choong.
Regarding claim 2, Choong discloses the wiring board according to claim 1, but is silent about wherein the stretching control part positioned in the wiring region inherently has a bending rigidity greater than the bending rigidity of the.

	Regarding claim 3, Choong discloses the wiring board according to claim 1, but is silent about wherein the stretching control part positioned in the wiring region inherently has an elastic modulus greater than the elastic modulus of the substrate.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the stretching control part positioned in the wiring region inherently has an elastic modulus greater than the elastic modulus of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 4, Choong discloses the wiring board according to claim 1, but is silent about wherein the stretching control part positioned in the wiring region has a bending rigidity that is inherently equal to or smaller than the bending rigidity of the substrate.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the stretching control part positioned in the wiring region has a bending rigidity that is inherently equal to or smaller than the bending rigidity of the substrate, since it has been held that where the 
	Regarding claim 5, Choong discloses the wiring board according to claim 1, but is silent wherein the stretching control part positioned in the wiring region has an elastic modulus that is equal to or smaller than the elastic modulus of the substrate. 
 It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the stretching control part positioned in the wiring region has an elastic modulus that is equal to or smaller than the elastic modulus of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Choong discloses the wiring board according to claim 1, but is silent about the amplitude of the meandering shape section of the wiring is 1 .mu.m or more. 
 It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the amplitude of the meandering shape section of the wiring is 1 .mu.m or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Choong discloses the wiring board according to claim 15, except wherein the thickness of the second section of the stretching control part positioned in the wiring region is at least partially reduced as distance from the first section increases. 

Regarding claim 18, Choong discloses the wiring board according to claim 15, except wherein the density distribution of the second section of the stretching control part positioned in the wiring region is smaller than the density distribution of the first section of the stretching control part positioned in the wiring region.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the density distribution of the second section of the stretching control part positioned in the wiring region is smaller than the density distribution of the first section of the stretching control part positioned in the wiring region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 28, Choong discloses the wiring board according to claim 1, but is silent about wherein the wiring includes a plurality of conductive particles.
However, in paragraph 37, Choong discloses the traces can be printed.
Printed trace contains conductive particles is old and well known in the art.

Regarding claim 30, Choong discloses the wiring board according to claim 1, except wherein the stretching control part has a thickness of 1 um or more and 100 um or less.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the stretching control part has a thickness of 1 um or more and 100 um or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 31, Choong discloses the wiring board according to claim 1, except the bending rigidity of the stretching control part is more than ten times the bending rigidity of the substrate.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the bending rigidity of the stretching control part is more than ten times the bending rigidity of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 32, Choong discloses the wiring board according to claim 1, except wherein the elastic modulus of the stretching control part is more than ten times the elastic modulus of the substrate.

Regarding claim 33, Choong discloses the wiring board according to claim 1, except wherein the elastic modulus of the support substrate is more than 100 times the elastic modulus of the substrate.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the elastic modulus of the support substrate is more than 100 times the elastic modulus of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 7-8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim 1, a combination of limitations that the amplitude of peaks and valleys on a second surface of the substrate positioned on the opposite side of the first surface is smaller than the amplitude of peaks and valleys on the first surface of the substrate, wherein the peaks and the valleys on the second surface appear in a section overlapping the meandering shape section;  and wherein the peaks and the valleys on the first surface appear in a section overlapping the meandering shape section.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim 1, a combination of limitations that the periodicity of peaks and valleys on a second surface of the substrate positioned on the opposite side of the first surface is greater than the periodicity of peaks and valleys on the first surface of the substrate, wherein the peaks and the valleys on the second surface appear in a section overlapping the meandering shape section;  and wherein the peaks and the valleys on the first surface appear in a section overlapping the meandering shape section.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim 1, a combination of limitations that the periodicity of peaks and valleys on the first surface of the substrate is F1, the positions of peaks and valleys on a second surface of the substrate positioned on the opposite side of the first surface are displaced from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 20080257586 discloses a stretchable circuit board having stretching control mechanism.
	US 9740035 discloses a stretchable circuit board having stretching control mechanism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOA C NGUYEN/Primary Examiner, Art Unit 2847